
	
		II
		Calendar No. 98
		112th CONGRESS
		1st Session
		S. 630
		[Report No. 112–31]
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Ms. Murkowski (for
			 herself, Mr. Begich,
			 Mr. Whitehouse, Mr. Wyden, and Mrs.
			 Shaheen) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 11, 2011
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To promote marine and hydrokinetic renewable energy
		  research and development, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Marine and Hydrokinetic
			 Renewable Energy Promotion Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Marine and hydrokinetic renewable energy research and
				development program.
					Sec. 3. Test facilities.
					Sec. 4. National Marine and Hydrokinetic Renewable Energy
				Research, Development, and Demonstration Centers.
					Sec. 5. Marine-based energy device verification
				program.
					Sec. 6. Adaptive management and environmental grant
				program.
					Sec. 7. Administration.
					Sec. 8. Authorization of appropriations.
					Sec. 9. National Renewable Energy Deployment
				Program.
				
			2.Marine and
			 hydrokinetic renewable energy research and development programSection 633(a) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17212(a)) is amended—
			(1)in paragraph
			 (13), by striking ; and and inserting a semicolon;
			(2)in paragraph
			 (14), by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(15)(A)apply advanced systems
				engineering and system integration methods to identify critical interfaces and
				develop open standards for marine and hydrokinetic renewable energy;
						(B)transfer the resulting environmental
				data to industry stakeholders as public information through published interface
				definitions, standards, and demonstration projects; and
						(C)develop incentives for industry to
				comply with the
				standards.
						.
			3.Test
			 facilitiesSection 633 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17212) is amended by
			 adding at the end the following:
			
				(c)Test
				facilities
					(1)In
				generalIn carrying out this section, not later than 180 days
				after the date of enactment of this subsection, the Secretary shall award
				competitive grants to support
				34 or more
				geographically dispersed marine and hydrokinetic renewable energy technology
				research, development, and demonstration test facilities for the demonstration
				of multiple technologies in actual
				operating
				environmentsoperating marine environments (including
				industry demonstrations).
					(2)PreferenceIn
				awarding competitive grants under this subsection, the Secretary shall give
				preference to existing marine and hydrokinetic testing facilities and existing
				Centers established under section 634.
					(2)(3)FacilitiesGrants
				under this subsection may support—
						(A)modification of
				an existing facility (including a Center established under section 634);
				or
						(B)construction of a
				new test facility.
						(3)(4)Program
				objectivesIn awarding grants under this subsection, the
				Secretary shall provide for the demonstration of—
						(A)a variety of
				technologies at each test facility;
						(B)a variety of
				technologies among all of the test facilities established; and
						(C)technologies on a
				variety of scales.
						(4)(5)ActivitiesEach
				test facility established under this subsection shall—
						(A)provide
				infrastructure and resources for the evaluation and technical viability testing
				of marine and hydrokinetic renewable energy technologies; and
						(B)conduct and
				support research, development, and demonstration activities with respect to
				marine and hydrokinetic renewable energy technologies.
						(5)(6)EligibilityTo
				be eligible for a grant under this subsection, an applicant for a grant
				shall—
						(A)be—
							(i)a
				nonprofit institution;
							(ii)a State or local
				government;
							(iii)an institution
				of higher education;
							(iv)a National
				Laboratory; or
							(v)a Center
				established under section 634; and
							(iv)a university
				consortium;
							(v)a National Laboratory;
				or
							(vi)a Center established
				under section 634; and
							(B)demonstrate to
				the satisfaction of the Secretary the ability and intention to—
							(i)combine expertise
				from relevant academic fields, including fields relating to—
								(I)the
				environment;
								(II)marine
				and riverine
				sciences;
								(III)energy;
				and
								(IV)electrical,
				mechanical, and civil engineering; and
								(ii)partner with other
				entities that 
								(III)energy;
								(IV)ocean engineering;
				and
								(V)electrical, mechanical,
				and civil engineering; and
								(ii)partner with other
				entities (including industry) that have expertise in advancing
				marine and hydrokinetic renewable energy
				technologies.
							.
		4.National Marine
			 and Hydrokinetic Renewable Energy Research, Development, and Demonstration
			 CentersSection 634 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17213) is
			 amended—
			(1)in the section
			 heading, by inserting and
			 Hydrokinetic after Marine;
			(2)in the first
			 sentence of subsection (a), by inserting and Hydrokinetic after
			 Marine; and
			(3)by striking
			 subsection (b) and inserting the following:
				
					(b)PurposesThe
				Centers—
						(1)shall—
							(A)advance research,
				development, demonstration, and commercial application of marine and
				hydrokinetic renewable energy technologies; and
							(B)serve as
				information clearinghouses for the marine and hydrokinetic renewable energy
				industry by collecting and disseminating information on best practices in all
				areas relating to developing and managing marine and hydrokinetic renewable
				energy technologies; and
							(2)may serve as
				technology test facilities established under section
				633(c).
						.
			5.Marine-based
			 energy device verification programThe Energy Independence and Security Act of
			 2007 (42 U.S.C. 17211 et seq.) is amended—
			(1)by redesignating sections 635 and 636 (42
			 U.S.C. 17214, 17215) as sections 638 and 639, respectively; and
			(2)by inserting
			 after section 634 (42 U.S.C. 17213) the following:
				
					635.Marine-based
				energy device verification program
						(a)EstablishmentThe Secretary shall establish a
				marine-based energy device verification program to provide a bridge from the
				marine and hydrokinetic renewable energy capture device design and development
				efforts underway across the industry to commercial deployment of marine and
				hydrokinetic renewable energy devices.
						(b)PurposesThe purposes of the program are to fund,
				facilitate the development and installation of, and evaluate marine and
				hydrokinetic renewable energy projects, in partnership with Federally Funded
				Research and Development Centers, and in conjunction with
				Centers
				established under section 634, universities and other
				institutions of higher education, private business entities, and other
				appropriate organizations, in order—
							(1)to increase marine
				and hydrokinetic renewable energy experience; and
							(2)to build and
				operate enough candidate devices to obtain statistically significant operating
				and maintenance data.
							(c)ObjectivesThe objectives of the program shall
				include—
							(1)verifying the
				performance, reliability, maintainability, and cost of new marine and
				hydrokinetic renewable energy device designs and system components in an
				operating environment;
							(2)providing States,
				regulators, utilities, and other stakeholders with a valid opportunity to test
				and evaluate marine and hydrokinetic renewable energy technology in new
				areas;
							(3)documenting and
				communicating the experience from those projects for the benefit of utilities,
				independent power producers, other nonutility generators, device suppliers, and
				others in the marine and hydrokinetic renewable energy development community;
				and
							(4)resolving
				environmental issues through robust characterization, reliable impact
				prediction, effective monitoring, development, and use of adaptive management,
				and informing engineering design to improve environmental
				performance.
							.
			6.Adaptive
			 management and environmental grant programThe Energy Independence and Security Act of
			 2007 (42 U.S.C. 17211 et seq.) (as amended by section 5) is amended by
			 inserting after section 635 the following:
			
				636.Adaptive
				management and environmental grant program
					(a)FindingsCongress
				finds that—
						(1)the use of marine
				and hydrokinetic renewable energy technologies can reduce contributions to
				global warming;
						(2)marine and
				hydrokinetic renewable energy technologies can be produced domestically;
						(3)marine and
				hydrokinetic renewable energy is a nascent industry; and
						(4)the United States
				must work to promote new renewable energy technologies that reduce
				contributions to global warming gases and improve domestic energy
				production.
						(b)Grant
				program
						(1)In
				generalAs soon as practicable after the date of enactment of
				this subsection, the Secretary shall establish a program under which the
				Secretary shall award grants to eligible entities—
							(A)to advance the
				development of marine and hydrokinetic renewable energy;
							(B)to help fund the
				costs of environmental analysis affecting the deployment of marine hydrokinetic
				devices;
							(C)to help enable
				the eligible entities—
								(i)to gather and
				collect the types of environmental data that are required when working in a
				public resource (including the waterways and oceans of the United States);
				and
								(ii)to monitor the
				impacts of demonstration projects and make the resulting information available
				for widespread dissemination to aid future projects; and
								(D)to help fund the
				cost of advancing renewable marine and hydrokinetic technologies in ocean and
				riverine environments from demonstration projects to development and
				deployment.
							(2)ApplicationTo
				be eligible to receive a grant under this paragraph, an entity shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may
				require.
						.
		7.AdministrationThe Energy Independence and Security Act of
			 2007 (42 U.S.C. 17211 et seq.) (as amended by section 6) is amended by
			 inserting after section 636 the following:
			
				637.Administration
					(a)In
				generalIn carrying out this subtitle, the Secretary
				shall—
						(1)coordinate and
				avoid duplication of activities across programs of the Department and other
				applicable Federal agencies, including the National Laboratories;
						(2)collaborate with
				(as applicable)—
							(A)industry;
							(B)stakeholders;
							(C)other Federal
				agencies, including the National Laboratories;
							(D)academic
				institutions; and
							(E)international
				bodies with relevant scientific expertise; and
							(3)obtain from the
				recipient of assistance and make available to the public, through Web sites,
				reports, and databases of the Department, any research, development,
				demonstration, and commercial application information produced with respect to
				supported technology, including information obtained after the completion of
				supported activities, except to the extent that the information is protected
				from disclosure under section 552(b) of title 5, United States Code.
						(b)ReportsNot
				later than 1 year after the date of enactment of this section and at least once
				every 2 years thereafter, the Secretary shall submit to Congress a report on
				findings and activities conducted under this
				subtitle.
					.
		8.Authorization of
			 appropriationsSection 639 of
			 the Energy Independence and Security Act of 2007 (42 U.S.C. 17215) (as
			 redesignated by section 5(1)) is amended to read as follows:
			
				639.Authorization
				of appropriations
					(a)In
				generalThere is authorized to be appropriated to carry out this
				subtitle $75,000,000 for each of fiscal years 2012 through 2014, to remain
				available until expended.
					(b)OffsetsOf
				the amount authorized to be appropriated for each fiscal year under subsection
				(a), $75,000,000 shall be derived for each fiscal year from the amount
				authorized for energy-intensive industries efficiency programs under section
				452(f) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111(f))
				for each of fiscal years 2012 through 2015.
					(c)Renewable energy
				fundsNo funds shall be appropriated under this section for
				activities that are receiving funds under section 931(a)(2)(E)(i) of the Energy
				Policy Act of 2005 (42 U.S.C.
				16231(a)(2)(E)(i)).
					.
		8.Authorization of
			 appropriations
			(a)In
			 generalSection 639 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17215) (as redesignated
			 by section 5(1)) is amended to read as follows:
				
					639.Authorization of
				appropriations
						(a)In
				generalThere is authorized to be appropriated to carry out this
				subtitle, to remain available until expended—
							(1)$70,000,000 for fiscal
				year 2012; and
							(2)$75,000,000 for fiscal
				year 2013.
							(b)Renewable energy
				fundsNo funds shall be appropriated under this section for
				activities that are receiving funds under section 931(a)(2)(E)(i) of the Energy
				Policy Act of 2005 (42 U.S.C.
				16231(a)(2)(E)(i)).
						.
			(b)Offsets
				(1)Fiscal year
			 2012Section 609(d) of the Public Utility Regulatory Policies Act
			 of 1978 (7 U.S.C. 918c(d)) is amended by striking 2012 and
			 inserting 2011.
				(2)Fiscal year
			 2013The amount otherwise made available to carry out section 412
			 of the Energy Policy Act of 2005 (42 U.S.C. 15972) shall be reduced by
			 $75,000,000 for fiscal year 2013.
				9.National
			 Renewable Energy Deployment Program
			(a)In
			 generalSection 803 of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17282) is amended by striking the section heading and
			 inserting National Renewable
			 Energy Deployment Program.
			(b)DefinitionsSection
			 803(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17282(a))
			 is amended—
				(1)by striking
			 paragraph (1);
				(2)by redesignating
			 paragraphs (2) through (4) as paragraphs (1) through (3), respectively;
			 and
				(3)in paragraph
			 (3)(B)(iv) (as so redesignated), by striking Alaska
			 small.
				(c)Renewable energy
			 construction grantsSection 803(b) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17282(b)) is amended—
				(1)in paragraph (1),
			 by inserting establish a national renewable energy construction grants
			 program under which the Secretary shall after shall;
			 and
				(2)by adding at the
			 end the following:
					
						(5)PriorityIn
				making grants to eligible applicants to carry out renewable energy projects
				under this section, the Secretary shall give priority to applicants
				that—
							(A)have power costs
				that are 125 percent or more of average national retail costs; or
							(B)will use the grant
				to construct renewable electricity projects to replace fossil fuel
				projects.
							.
				9.National renewable
			 energy deployment program
			(a)In
			 generalSection 803 of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17282) is amended by striking the section heading and
			 inserting National Renewable
			 Energy Deployment Program.
			(b)DefinitionsSection
			 803(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17282(a))
			 is amended—
				(1)by striking paragraph
			 (1);
				(2)by redesignating
			 paragraphs (2) through (4) as paragraphs (1) through (3), respectively;
				(3)in subparagraph (B)(iv)
			 of paragraph (3) (as so redesignated), by striking Alaska;
			 and
				(4)by adding at the end the
			 following:
					
						(4)Small hydroelectric
				powerThe term small hydroelectric power means power
				that—
							(A)is generated—
								(i)without the use of a dam
				or impoundment of water; and
								(ii)through the use
				of—
									(I)a lake tap (but not a
				perched alpine lake); or
									(II)a run-of-river screened
				at the point of diversion; and
									(B)has a nameplate capacity
				rating of a wattage that is not more than 15
				megawatts.
							.
				(c)Renewable energy
			 construction grantsSection 803(b) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17282(b)) is amended—
				(1)in paragraph (1)—
					(A)by inserting
			 establish a national renewable energy construction grants program under
			 which the Secretary shall after shall; and
					(B)by inserting ,
			 including feasibility studies for such projects before the period at
			 the end; and
					(2)by adding at the end the
			 following:
					
						(5)PriorityIn
				making grants to eligible applicants to carry out renewable energy projects
				under this section, the Secretary shall give priority to applicants
				that—
							(A)have power costs that are
				125 percent or more of average national retail costs; and
							(B)will use the grant to
				construct renewable electricity projects to replace or partially replace fossil
				fuel
				projects.
							.
				
	
		July 11, 2011
		Reported with amendments
	
